Citation Nr: 0600284	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
schizophrenic reaction, paranoid type, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from September 1946 to April 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In July 2005, the veteran withdrew his request for a hearing 
before a Hearing Officer of the RO. 


FINDINGS OF FACT

1.  The evidence shows that the veteran's service-connected 
schizophrenic reaction, paranoid type is primarily manifested 
by chronic worrying and concentration problems with memory 
deficits induced by worrying and problematic concentration 
that impacts the veteran's social functioning and his ability 
to maintain competitive employment.  He has Global Assessment 
of Functioning scores of 45 and 63. 

2.  The veteran meets the percentage criteria for a total 
disability rating based on individual unemployability as his 
sole service-connected disability, schizophrenic reaction, 
paranoid type, warrants a 70 percent rating, and there is 
competent medical evidence of record that this disability 
renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 70 
percent for the veteran's service-connected schizophrenic 
reaction, paranoid type have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9203 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in October 2003 and February 2004, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices advised 
the veteran of what the evidence must show to establish 
entitlement to an increased disability rating for the 
service-connected schizophrenic reaction, paranoid type as 
well as what the evidence must show to establish entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in October 2003 with respect to the 
increased rating claim was not given prior to the first AOJ 
adjudication of the claim, the case was reconsidered again in 
August 2004 and July 2005 and the Supplemental Statements of 
the Case (SSOC) were provided to the veteran.  Also, the Board 
notes that the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the claim would not be prejudicial error 
to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2002 
rating decision, April 2003 Statement of the Case (SOC), May 
2004 rating decision, August 2004 SSOC, February 2005 SOC, 
July 2005 SSOC, which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
SOCs and SSOCs provided the veteran with notice of all the 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in March 2002 and 
February 2004.  The RO obtained current VA treatment records.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


II.	Increased Rating for Schizophrenic Reaction, Paranoid 
Type

Procedural History and Evidence

In a June 1951 rating decision, the RO established service 
connection for schizophrenic reaction, paranoid type.  In 
March 2002, the veteran filed the instant claim for an 
increased disability rating.  The 30 percent rating remains 
in effect. 

The medical evidence includes a March 2002 VA examination 
report that showed that the examiner (R.G.) reviewed the 
veteran's claims file.  The examiner noted that the veteran 
was widowed and that his youngest son lived with him.  The 
veteran had difficulty remembering his social security 
number, and he indicated that his military records had his 
correct birthdate.  He maintained that he did not "remember 
all the things" surrounding his psychotic break in service.  
He currently complained of feeling very depressed, but he 
denied any paranoia.  He indicated that he always felt 
anxious, jittery, and depressed.  He felt a sense of 
helplessness and hopelessness, and at times he felt no 
motivation at all.  At times he also was scared and lonely.  
The examiner noted that the veteran's wife passed away seven 
and a half years ago.  The veteran indicated that "this" 
made him scared.  He also complained that he was having a lot 
of financial problems that made him more scared, more 
anxious, and more depressed.  He contended that he sometimes 
felt he did not know how he was going to get along with his 
life, and that his wife was a great support for him; they 
were married for 44 1/2 years before she died, which was a 
major blow for him.  He indicated that he also felt depressed 
when his brother died in 1949.  The examiner commented that 
the veteran's brother's death might have triggered his first 
psychotic episode because of acute stress or being acutely 
depressed with psychotic features, because the symptoms 
described in the "old records" indicated that the veteran 
was depressed too.  

By way of history, the examiner went on to explain that the 
service physicians maintained that the in-service episode was 
more like a schizophrenic reaction that today the examiner 
maintained, physicians would describe it as a schizophrenic 
form, which was not exactly a schizophrenia disorder, the 
reason being that these symptoms were totally gone in a 
period of five to six months.  The examiner added that on 
February 13, 1951, service physicians evaluated the veteran 
and noted that the veteran's illness was totally in 
remission.  The examiner reported that the veteran was 
evaluated in 1952 and the veteran was noted as under total 
remission.  The examiner then related that the veteran had 
undergone an evaluation in October 1992, at which time the 
October 1992 VA examiner felt that the veteran had a 
generalized anxiety disorder and dysthymia, but he was not 
sure about the schizophrenic diagnosis; rather, the October 
1992 VA examiner felt that the in-service episode might have 
been more an acute psychotic episode because of some severe 
stress at that time.  The March 2002 VA examiner observed 
that the VA examiner who evaluated the veteran in November 
1995 felt the same noting that the veteran had depression 
with dysthymia, and he maintained that the severe psychosis 
could be because of some stress, an acute psychotic episode, 
but that was not present like a true schizophrenic disorder.  
The March 2002 VA examiner concurred with the previous VA 
examiners contending that he did not see any evidence of 
psychosis, schizophrenia, or any bipolar illness, but noted 
that there were definitely symptoms suggestive of major 
depression at the current time.  The March 2002 VA examiner 
further reported that the veteran complained that he could 
not concentrate and focus.  Also, the veteran maintained poor 
sleep and the intensity of his symptoms were increasing, but 
he had no suicidal or homicidal thoughts.  Lastly, the 
veteran reported that he worked for Kroger for 28 1/2 years; he 
took sick leave in 1988, and then later retired in that year.  
He also related that he had six children with whom he had 
good relations. 

On mental status examination, the examiner observed that the 
veteran was cooperative and pleasant.  The examiner reported 
there was evidence of mild to moderate psychomotor 
retardation, but no agitation.  The veteran's grooming and 
hygiene were fair.  His stream of thought was goal-directed.  
His speech was soft and slow; he did not have pressured or 
tangentiality of speech.  He had no auditory and visual 
hallucinations as well as no delusions.  He denied any 
suicidal or homicidal ideations.  He had no "self-
injurious" behavior, he experienced no paranoia, and he had 
no ideas of reference.  His long-term memory appeared to be 
intact; at present, his recall was 1/3 after five minutes.  
His attention span was 2/7 after five minutes, and at the 
current time, his immediate memory appeared to be poor.  He 
was alert and oriented to place, person, month, and year.  
His social judgment was fair.  His abstraction ability was 
fair, and he appeared to be of average intelligence.  He had 
a little bit of difficulty in doing simple calculations.  His 
concentration and focusing ability were poor, and his insight 
was fair.  The examiner provided a diagnosis of major 
depressive disorder, mild to moderate, recurrent, without 
psychotic features.  The examiner added that the veteran had 
a history of dysthymia and generalized anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45 on Axis I.  (The examiner noted that the highest 
GAF score that year was 60.)  [The GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness'" from 0 
to 100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  

The examiner commented that the veteran's symptoms of 
depression, helplessness, hopelessness, anxiety, jitteriness, 
poor sleep, lack of motivation, poor concentration, inability 
to focus, and poor retention span, were all because of his 
ongoing increased intensity of depressive symptoms, mainly 
due to his wife's death, current feelings of loneliness, 
lessening social support, increased financial problems, and 
an increase in severity of his physical health problems.  The 
examiner contended that the diagnosis made during service in 
1950 did not truly reflect a diagnosis of schizophrenia.  The 
examiner noted that it could have been a major depressive 
episode with psychotic features, or it could have been an 
acute one-time psychotic episode because of acute stress at 
that time, but at the current time, there were no symptoms 
and signs suggestive of any schizophrenic disorder or any 
psychotic disorder, but there were definitely signs and 
symptoms suggestive of a major depressive disorder.  The 
examiner noted that the veteran had the diagnoses of 
dysthymia and generalized anxiety disorder in 1992 and 1995, 
but at the current time, due to the veteran's wife's death, 
increased financial problems, increased physical health 
problems, and a lack of social support, these issues were 
causing an increase in intensity of the veteran's depressive 
symptoms.  The examiner added that the veteran's current 
symptoms were more suggestive of a major depressive disorder.  
The examiner maintained that he did not think that the 
veteran would be able to hold any kind of employment.  

In the veteran's October 2002 Notice of Disagreement, he 
maintained that he quit his last part-time job 12 years ago 
because he could not handle the pressure.  

In the veteran's May 2003 Substantive Appeal, he maintained 
that his "consenstation" and memory had worsened.  

In an October 2003 statement, the veteran complained of 
memory and concentration problems.  

A February 2004 VA examination report showed that the 
examiner reviewed the claims file.  The examiner discussed 
records in the veteran's file, including the March 2002 VA 
examination report.  The veteran acknowledged that he had 
never received any form of psychiatric or psychological 
treatment other than what appeared to have been one contact 
for intake shortly after his wife died in 1994.  He affirmed 
that he did not take medications.  He related that he retired 
earlier than he had wished from his job of 28 1/2 years because 
he felt pressure by the company on workers with many years of 
seniority, extensive vacation, and other benefits.  He 
retired at age 60 and stated that for two years he worked 
part-time in a retail store.  He indicated that he apparently 
did satisfactorily at the job, although he noted that he had 
trouble with the "daily report" but his manager "took care 
of that for [him]."  He acknowledged that he stopped working 
when he was entitled to social security benefits, near the 
age of 62.  He had not worked since 1990.  

The veteran described himself as a chronic worrier, 
indicating that he had never had a day when he did not feel 
that his worry was pronounced.  He usually worried about his 
health as well as the health of his children or his friends.  
He worried about his finances and his ability to manage 
uncertainties in the future.  He was concerned about the 
closing of this VA facility.  He felt depressed, but not 
hopeless; he counted his blessings too.  He reported no 
period when he felt he was free of his symptoms of worry.  He 
indicated that he had always been a nervous person and that 
he used to always be on the move, but he was not able to sit 
down, it was hard to walk with his leg [right below-the-knee 
amputation], and he could not drive the way he used to.  He 
related that a son lived with him.  He reported that all of 
his children lived relatively nearby, and he described a 
close positive relationship with his children.  He was 
independent in his own activities of daily living, but 
acknowledged that his children would often help out.  He 
expressed that he frequently was fatigued, but he 
acknowledged that he was the type of person who had to be 
doing something, although that had become more difficult 
because of his leg and his breathing.  

The examiner noted that the veteran appeared to have no 
difficulties in his social relationships.  The veteran 
indicated that for the last three years he had had a lady 
friend.  He related that he had always belonged to lots of 
clubs and organizations, but he had never been active in 
many.  He was not involved in any church groups.  He spoke of 
having several neighbors that he had regular, nearly daily, 
contact with.  He described a typical day to the examiner.  
He further described that he usually got two to three hours 
of sleep as his mind was always on worrisome topics.  When 
asked to tell of his current difficulties, the veteran 
complained that he was a "worry-wart."  In addition to the 
health and financial issues previously described, he also 
worried about "the whole world situation, Iran, Iraq, [and] 
Afghanistan."  The veteran also complained of concentration 
and memory problems.  The veteran maintained that he had to 
be provoked to get mad.  The examiner noted that the veteran 
credibly denied having any hallucinations, delusions, or 
reality contact disturbances since leaving the military.  
When asked about feeling depressed, the veteran complained of 
his physical disabilities.  He denied that he had suicidal or 
homicidal ideations.  When asked about his grief over his 
wife, he indicated that not a day went by when he did not 
think of her.  He acknowledged that his grieving about his 
wife had diminished over the years, but he still felt the 
sense of loss.  

On mental status examination, the examiner observed that the 
veteran was dressed in clean and casual attire.  The veteran 
spoke spontaneously in complete sentences and used 
appropriate syntax and grammar.  His speech content was 
logical, relevant, coherent, and goal directed.  He had no 
difficulty with comprehension.  His eye contact was 
appropriate.  His facial expression varied appropriately.  
His mood was bright.  He was not restless and did not fidget.  
He did not appear irritable, cynical, or sarcastic.  He 
described no bizarre mentation and no unusual mannerisms were 
observed.  No delusional material was elicited.  He had no 
problems in his ability to maintain personal hygiene and 
other activities of daily living.  He was fully oriented in 
all spheres.  

The examiner noted that although the veteran complained of 
memory problems, he showed no clinically significant 
impairment of dysfunction in either short or long-term 
memory.  There were periods where the veteran could not 
recall details so the examiner noted that the veteran's 
complaints of memory difficulties at the present time 
appeared to be related to weak concentration and interference 
from his style of worrying.  No obsessive or ritualistic 
behavior was described by the veteran.  His rate and flow of 
speech was entirely within normal limits, and there were no 
intentions of irrelevant, illogical, or obscure speech 
patterns.  He showed no impairment in cognitive functioning.  
He was able to explain proverbs adequately and showed 
appreciation for the non-literal meaning.  He gave both 
abstract and functional similarities and differences between 
concepts and objects.  His registration was intact and after 
five minutes of computing mental activity, he recalled two 
spontaneously, but did recognize the third from a verbal 
list.  He was given a second trial and after five additional 
minutes at the conclusion of the examination, he recalled all 
three spontaneously.  He stated in detail a current news 
event about the uprising in Haiti.  He named the current 
president and three immediate past presidents.  He was able 
to repeat five digits forward and four digits backward.  He 
gave answers to verbal arithmetic problems, tapping basic 
operations.  He performed a Serial Sevens task in an average 
to slower average rate.  He retained the concept and never 
lost his place.  He had no difficulty focusing attention or 
sustaining concentration for the task, but did make two 
calculation errors when borrowing was involved, but was 
consistent thereafter.  His general fund of information was 
intact.  He gave practical and prudent answers to tasks, 
tapping social judgment and reasoning.  He recalled the 
examiner's first and surname without consulting his notes and 
gave his mother's maiden name.  He was able to state the 
governor of the state and the mayor of the city.  

The examiner concluded that the current examination revealed 
that the major issues for the veteran for the last several 
years had been those related to anxiety and worry.  The 
veteran had acknowledged that he had been a life-long worrier 
and recently was concerned, not only about his health, but 
about the implications this had for his future functioning.  
He had had a focus on his financial status for many years and 
this continued to be a source of worry.  He also acknowledged 
that he had not been as able to be active because of his 
medical conditions.  He maintained that in the past when he 
felt jittery, he could either drive or take a walk, but these 
were both difficult now because of his right below-knee 
amputation.  The examiner reiterated that although the 
veteran complained of memory problems, his difficulties 
appeared to be related more to lack of concentration to 
ongoing events because of his ongoing worry.  The examiner 
noted that the overall impact on the veteran's functioning, 
however, appeared to be mild in nature and extent.  The 
examiner provided a diagnosis of generalized anxiety disorder 
on Axis I and assigned a GAF score of 63.  

VA treatment records dated from April 2001 to April 2004 
noted no relevant complaints or findings. 

Finally, in an August 2004 statement, the veteran reported 
that he could only visit his family for a short period of 
time because of his "fidget[ing] or nervous[ness]."

Analysis

As a preliminary matter, the Board finds that the medical 
evidence shows that the current diagnosis of generalized 
anxiety disorder is best viewed as a progression of the 
earlier diagnoses of major depressive disorder in March 2002, 
generalized anxiety disorder and dysthymic disorder in 
November 1995 and October 1992, and the in-service diagnosis 
of schizophrenia.  38 C.F.R. § 4.125(b) (2005). Accordingly, 
all current psychoneurotic manifestations will be considered 
in rating the service-connected disability. 

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 9203 and the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9203 
(2005).  While the March 2002 and February 2004 VA 
examination reports show that based on examinations of the 
veteran, the two VA examiners' opinions differed as to the 
level of severity of the veteran's service-connected 
disability, the Board finds that these examination reports do 
not definitively show that the veteran's service-connected 
disability underwent an improvement from 2002 to 2004.  For 
example, at both the March 2002 and February 2004 VA 
examinations, the veteran primarily complained of depression, 
anxiety, nervousness, chronic worrying, concentration 
problems, and memory problems.  The mental evaluations 
conducted at each VA examination were essentially normal 
except at the March 2002 VA examination, the veteran 
exhibited mild to moderate psychomotor retardation, his 
immediate memory appeared to be poor, his abstraction ability 
was fair, his concentration and focusing ability was poor, 
and his insight was fair.  The March 2002 VA examiner 
concluded that the veteran's complained of symptoms coupled 
with the foregoing evaluation findings were contributing to 
an increase in intensity of the veteran's depressive 
symptoms.  At the February 2004 VA examination, the examiner 
noted that the veteran showed no clinically significant 
impairment of dysfunction in either short or long-term memory 
and he showed no impairment in cognitive functioning.  The 
February 2004 VA examiner, however, acknowledged that there 
were periods where the veteran could not recall certain 
details.  The February 2004 VA examiner concluded that the 
veteran's difficulties with his memory appeared to be related 
more to a lack of concentration to ongoing events because of 
his ongoing worrying.  Thus, both VA examiners found that the 
veteran's concentration problems and chronic worrying about 
his health, finances, etc., had an impact on the veteran's 
functioning.  The March 2002 VA examiner, however, diagnosed 
mild to moderate major depressive disorder and assigned a GAF 
score of 45-a score indicative of serious symptoms causing 
serious impairment in social and occupational functioning.  
The February 2004 VA examiner on the other hand contended 
that the overall impact of the veteran's symptoms on his 
functioning appeared to be mild and he only assigned a GAF 
score of 63-a score indicative of mild symptoms causing some 
difficulty in social or occupational functioning.  As such, 
the Board finds that the evidence does not definitively show 
that the veteran's service-connected disability improved from 
2002 to 2004 when both VA examiner's agreed that the 
veteran's primary complaints of chronic worrying and 
concentration problems impacted his functioning, but 
disagreed as to the extent of these symptoms on the veteran's 
overall functioning.  

Accordingly, the Board resolves reasonable doubt in favor of 
the veteran that the GAF score of 45 truly reflects the 
veteran's current overall functioning. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  A GAF score is highly 
probative to rating a mental disorder as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability as contemplated by the rating criteria for 
mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  
A GAF score of 45 reflects symptomatology consistent with the 
criteria associated with at least a 50 percent rating under 
the General Rating Formula for Mental Disorders.  As the 
March 2002 VA examiner concluded that he did not think that 
the veteran would be able to hold any kind of employment, the 
Board finds that the symptomatology associated with the 
veteran's service-connected disability probably more nearly 
approximates the criteria associated with a 70 percent rating 
under the General Rating Formula for Mental Disorders.

In finding that a disability evaluation of 70 percent under 
Diagnostic Code 9203 more likely reflects the severity of the 
veteran's service-connected schizophrenic reaction, paranoid 
type, the Board finds that the next higher rating of 100 
percent under Diagnostic Code 9203 is not warranted.  The 
March 2002 and February 2004 VA examination reports showed 
that the veteran denied that he currently experienced 
auditory and visual hallucinations or that he had suicidal or 
homicidal ideations.  The mental status evaluations revealed 
that the veteran did not have gross impairment in his thought 
processes or communication and indicated that he was fully 
oriented in all spheres.  At the May 2004 VA examination, the 
veteran reported that his children would often help out but 
maintained that he was independent in his own activities of 
daily living, which was particularly evident by the veteran's 
own description of a typical day to the VA examiner.  There 
is also no evidence of record that the veteran engages in 
grossly inappropriate behavior.  Finally, while the veteran 
might have some impairment in his memory attributable to 
concentration problems and chronic worrying, he does not have 
a 'true' memory impairment as profound as that he cannot 
remember his own name for example.  For these reasons, the 
Board finds that the overall symptomatology associated with 
the veteran's schizophrenic reaction, paranoid type does not 
more nearly approximate the criteria associated with a 100 
percent rating under the General Rating Formula for Mental 
Disorders.

Finally, while the evidence does reveal that the veteran's 
schizophrenic reaction, paranoid type, does place some 
significant limits on his employability, this has been 
contemplated in the award of a 70 percent rating under 
Diagnostic Code 9203.  Moreover, the evidence does not 
reflect that the veteran's service-connected disability 
necessitated any frequent periods of hospitalization.  For 
these reasons, application of the regular schedular standards 
is not rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


III.	TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran is service-connected for only one disability, 
schizophrenic reaction, paranoid type, which the Board has 
determined warrants a 70 percent rating.  As previously 
discussed, the 70 percent rating is based on a finding of the 
March 2002 VA examiner that the veteran would not be able to 
hold any kind of employment on account of this service-
connected disability.  Accordingly, the Board finds that as 
the veteran's sole service-connected disability warrants a 
rating at more than the threshold of 60 percent and this 
disability renders him unable to secure or follow a 
substantially gainful occupation, the veteran is entitled to 
a TDIU. 













ORDER

An increased rating of 70 percent for service-connected 
schizophrenic reaction, paranoid type is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


